Citation Nr: 1547145	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from, June 1966 to May 1970, including service in Vietnam, and had subsequent reserve service.

This case comes to the Board of Veterans" Appeals (Board) on appeal from a November 2007 decision by the RO in North Little Rock, Arkansas, that in pertinent part, denied service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II or to service-connected arteriosclerotic heart disease.

A Travel Board hearing was held in August 2009 before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record.

The Board previously remanded this issue in March 2010, July 2011, and July 2012 for additional development.  The case was subsequently returned to the Board.  The Board denied service connection for hypertension in August 2014.  The Veteran appealed that decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for hypertension in a Joint Motion for Remand (JMR) dated in March 2015.  The Board remanded the issue in May 2015 for an etiological opinion.  Unfortunately, as will be further explained below, the issue must once again be remanded.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus type II or arteriosclerotic heart disease.  It has been verified that the Veteran was in the Republic of Vietnam during his active duty service.  In the March 2015 JMR, the Court vacated and remanded, in part, the Board's August 2014 decision because the Board failed to adequately discuss whether the Veteran was entitled to service connection for hypertension on a direct basis as the result of herbicide exposure.  Specifically, the Board failed to address whether the Veteran's exposure to Agent Orange could serve as a direct link between his service and his hypertension, rather than a presumptive one.

Additionally, the Institute of Medicine 's 2006 report, as well as subsequent reports in 2010 and 2012, confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The Veteran should be afforded a VA examination to address the etiology of his hypertension disability.  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Provide an addendum opinion by an examiner with appropriate expertise to determine the etiology of the Veteran's claimed hypertension and whether this disability was directly related to or caused by the Veteran's in-service exposure to herbicides, including Agent Orange.

The following considerations must govern the opinion:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the Veteran is considered to have been exposed to herbicides, including Agent Orange while serving in Vietnam.  The examiner must also consider the above noted study, VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014) regarding limited association between Agent Orange and hypertension.  The law requires that this be considered when addressing whether the Veteran's hypertension could be directly related to his herbicide exposure during active duty. 

c.  The examiner must provide an opinion as to whether the Veteran's hypertension is directly related to his exposure to herbicides, including Agent Orange, during his active duty service.

d.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




